DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Related Litigation and/or Proceedings
Where the subject matter for which a patent is being sought is or has been involved in litigation, the existence of such litigation and any other material information arising therefrom must be brought to the attention of the U.S. Patent and Trademark Office.
Examiner suggests Applicant notifies the Patent and Trademark Office of litigation and proceedings involving U.S. Patents related to the current patent application, the subject matter of which may be related to the present patent application.
MPEP 2001.06(c)

Claim Objections
Claims 28 – 30, 39, 43 are objected to because of the following informalities: 
Claim 28 recites “a measure of current flow”.
Claim 29 recites “a measure of current flow”.
Claim 30 recites “a measure of current flow”.
Examiner suggests applicant further clarity “a measure of current flow” in claims 28, 29, 30 are same or different to improve claim clarity.
Claim 43 recites “only one output”. Claim 43 depends on claim 39.
Claim 39 in line 2 recites “a voltage driver having a plurality of outputs”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 - 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 in line 9 recites “a first limiting resistance element connected in series with the first resistive force sensitive element and the first bias resistance element, and coupled to the input of the integrator circuit, wherein the integrator circuit is operable to receive a current flow at the input of the integrator circuit representative of a measure of current flow through the first resistive force sensitive element.”
There are two punctuation “,” in this claim limitation. 
Claim language is unclear which device “coupled to the input of the integrator circuit”.

	Examiner suggests applicant further improve claim clarity for this limitation.
Claims 29 - 34 have same issues because of claim dependency.
Claim 35 in line 5 recites “coupled to respective outputs of the voltage driver”.
	Claim 35 in line 2 recites “a voltage driver having a plurality of outputs”.
	Therefore, claim 35 line 5 “respective outputs of the voltage driver” is unclear refers back to which outputs of voltage driver?
	Thus, claim boundary is indefinite. 
	Claims 36 – 38 have same issues because of claim dependency.
Claim 39 recites “a plurality of resistive force sensitive elements coupled to ….. and coupled to ………”.
There are two claim language “coupled to” in this limitation.
Examiner suggests applicant further clarity which device couple to which device to improve claim clarity.
Claim 39 in line 4 recites “coupled to respective outputs of the voltage driver”.
	Claim 39 in line 2 recites “a voltage driver having a plurality of outputs”.
	Therefore, claim 39 line 4 “respective outputs of the voltage driver” are unclear refers back to which outputs of voltage driver?
	Thus, claim boundary is indefinite. 
	Claims 40 - 45 have same issues because of claim dependency.
See MPEP 2173.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (U.S. 2012/0026124 A1, filed 7/31/2010, Assignee: Motorola) in view Hristov et al. (U.S. 20070008299 A1 filed 7/5/2006).

    PNG
    media_image1.png
    381
    663
    media_image1.png
    Greyscale

Regarding claim 28, In view of 35 USC 112 rejection above, as best understood by the Examiner, Li discloses “A circuit, comprising; 
a voltage driver having a first output and operable to provide an alternating voltage at the first output; (Fig 8, a voltage control portion (VCNTRL) 854, [0058] “The VCNTRL 854 may be selectively electronically coupled to the x+, x-, y+, and y- leads and may apply one or more voltages to one or more of the x+, x-, y+, and y- leads under the control of the processor portion 858 “. [0057] [0059] [0060])
an integrator circuit having an input; (Fig 12, Fig  13, an analog-to-digital (A/D) converter portion 852 (A/D 852), [0057])
a first resistive force sensitive element (Fig. 12 combine Rt touch and Rx+ [0070] [0049] “Rtouch may change from about 1 M Ohm at a force of about 5 grams to about 10 k Ohm at a force of .about.500 grams,”) coupled to the first output of the voltage driver; (Claim does not define what is mean for “coupled to”. Fig. 12, combine Rt touch and Rx+ coupled to output of analog-to-digital (A/D) converter portion 852) 
(Figs 12, 13, 14 [0049] [0070]) 
Li does not disclose “a first bias resistance element connected in parallel with the first resistive force sensitive element; and 
a first limiting resistance element connected in series with the first resistive force sensitive element and the first bias resistance element, and coupled to the input of the integrator circuit,”

    PNG
    media_image2.png
    799
    711
    media_image2.png
    Greyscale

(sensing electrode of X1 on Figs. 3, 7, 8, [0041]) connected in parallel with the first resistive force sensitive element; (sensing electrode of X4 on Fig. 3. Fig 3 shows sensing electrode of X1 and sensing electrode of X4 are parallel. ) and 
a first limiting resistance element (Fig. 3, electrode of Y1 [0037] – [0040]) connected in series with the first resistive force sensitive element and the first bias resistance element, (Fig 3, sensing electrode of X1 and sensing electrode of X4, electrode of Y1 connected in series) and coupled to the input of the integrator circuit, (Fig 3, 44) 
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate circuit structure as taught by Hristov into device of Li.  The suggestion/motivation would have been to improve efficiency. (Hristov: [0010])
Regarding claim 35, Li discloses “An apparatus, comprising; 
a voltage driver having a plurality of outputs and operable to provide an alternating voltage synchronized across the plurality of outputs; (Fig 8, a voltage control portion (VCNTRL) 854, [0058] “The VCNTRL 854 may be selectively electronically coupled to the x+, x-, y+, and y- leads and may apply one or more voltages to one or more of the x+, x-, y+, and y- leads under the control of the processor portion 858 “. [0057] [0059] [0060])
a current integrator having an input; (Fig 12, Fig  13, an analog-to-digital (A/D) converter portion 852 (A/D 852), [0057])
a plurality of resistive force sensitive elements (Fig. 12 combine Rt touch and Rx+ [0070] [0049] “Rtouch may change from about 1 M Ohm at a force of about 5 grams to about 10 k Ohm at a force of .about.500 grams,”) coupled to respective outputs of the voltage driver; (Claim does not define what is mean for “coupled to”. Fig. 12, combine Rt touch and Rx+ coupled to output of analog-to-digital (A/D) converter portion 852) 
wherein the current integrator is operable to receive a current flow at its input representative of a measure of current flow through the respective resistive force sensitive element at a given time”.  (Figs 12, 13, 14 [0049] [0070]) 
Li does not disclose “a plurality of bias resistance elements, each bias resistance element coupled in parallel with a respective resistive force sensitive element; and-9-Appl. No. 16/129,863 
Atty. Docket No. 0059.063US03 a plurality of limiting resistance elements, each limiting resistance element coupled in series with a respective resistive force sensitive element and respective bias resistance element, and each limiting resistance element coupled to the input of the current integrator,”
Hristov discloses “a plurality of bias resistance elements, (sensing electrode of X1, X2 on Figs. 3, 7, 8, [0041]) each bias resistance element coupled in parallel with a respective resistive force sensitive element; (sensing electrode of X4 on Fig. 3. Fig 3 shows sensing electrode of X1, X2 and sensing electrode of X4 are parallel. )  and-9-Appl. No. 16/129,863 
Atty. Docket No. 0059.063US03 a plurality of limiting resistance elements, (Fig. 3, electrode of Y1, Y2 [0037] – [0040]) each limiting resistance element coupled in series with a respective resistive force sensitive element and respective bias resistance element, (Fig 3, sensing electrode of X1 and sensing electrode of X4, electrode of Y1 connected in series)  and each limiting resistance element coupled to the input of the current integrator,” (Fig 3, 44) 


Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (U.S. 2012/0026124 A1, filed 7/31/2010, Assignee: Motorola) in view Cheng et al. (U.S. 20040090402 A1 filed 11/4/2002).
Regarding claim 39, Li discloses “An apparatus, comprising; 
a voltage driver having a plurality of outputs and operable to provide an alternating voltage at the plurality of outputs; (Fig 8, a voltage control portion (VCNTRL) 854, [0058] “The VCNTRL 854 may be selectively electronically coupled to the x+, x-, y+, and y- leads and may apply one or more voltages to one or more of the x+, x-, y+, and y- leads under the control of the processor portion 858 “. [0057] [0059] [0060])
a current integrator, (Fig 12, Fig  13, an analog-to-digital (A/D) converter portion 852 (A/D 852), [0057]) each having a respective input; 
a plurality of resistive force sensitive elements (Fig. 12 combine Rt touch and Rx+ [0070] [0049] “Rtouch may change from about 1 M Ohm at a force of about 5 grams to about 10 k Ohm at a force of .about.500 grams,”) coupled to respective outputs of the voltage driver (Claim does not define what is mean for “coupled to”. Fig. 12, combine Rt touch and Rx+ coupled to output of analog-to-digital (A/D) converter portion 852) and coupled to an input of one of the plurality of current integrators - 10 -Appl. No. 16/129,863 Atty. Docket No. 0059.063US03operable to receive a current flow at its input representative of a measure of (Figs 12, 13, 14 [0049] [0070]) 
Li does not disclose “a plurality of current integrators”.
Cheng discloses “a plurality of current integrators”. (Fig. 6 [0035] two time-dependent voltage feedback controlled current sources) 
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate current source as taught by Cheng into device of Li.  The suggestion/motivation would have been to save power. (Cheng: [0035])

Response to Arguments
Applicant’s arguments with respect to claim(s) 28, 29 have been considered but are moot because the new ground of rejection does not apply newly cite Hristov and Cheng references.
	Further, upon further examining application, claims 28 – 45 have 35 USC 112 second paragraph issues.

Allowable Subject Matter
Claims 29 – 34, 36 – 38, 40 - 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN-NAN LIN/Primary Examiner, Art Unit 2693